Case 1:19-cv-02527-SDA Document 63-3 Filed 08/28/20 Page 1 of 8




           EXHIBIT B
                Case 1:19-cv-02527-SDA Document 63-3 Filed 08/28/20 Page 2 of 8

                                          Time Sheet
             Bediako, Damani and Miller, Kia vs. P & G Auditors and Consultants, LL


  Date          Attorney    Hrs




01/29/2019      AF           2.00
                                    Telephone conference with Damani Bediako and Kia Miller to discuss
                                    case details and get a better understanding of the facts
01/30/2019      AF            .60
                                    Revised Fee Contract and emailed to Damani Bediako and Kia Miller to
                                    sign.
01/31/2019      AF            .30
                                    Received signed revised fee contracts from both clients
02/06/2019      AF            .20
                                    Voice Mail Received from client re 5 other former employees who have
                                    reached out to him to express interest in joining the case.
02/07/2019      AF           3.00
                                    Research Defendants to start Complaint
02/19/2019      AF            .10
                                    Voice Mail left for Nate Carter -
02/20/2019      AF            .10
                                    Another voice Mail left for Nate Carter
02/21/2019      AF            .20
                                    Voice Mail Received from Damani Bediako
03/01/2019      AF           3.50
                                    Research Defendants financial viability - TC with clients
03/10/2019      AF           4.80
                                    Draft Complaint, Summonses, Civial Covert Sheet, etc.; research prior
                                    lawsuits on all Defendants; reserach Registered Agents
03/19/2019      AF            .50
                                    Telephone conference with Kia Miller to discuss Complaint and
                                    defendants
03/21/2019      AF           1.50
                                    Finalized and filed Complaint, Summonses, Civil Cover Sheet
03/21/2019      AF            .20
                                    Voice Mail left for Meagan Oliver to discuss Consent to Join
03/22/2019      AF           1.90
                                    Receipt and Review of Deficiency notices - fixed Civil Cover sheet and
                                    refiled; received Initial Assignment Notice and deisgnation of
                                    Magistrate Judge; received Electronic Summons; received Order
                                    Regarding Early Mediation and Initial Pretrial Conference; received
                                    Order refrring Case to Mafgistrate Judge; calendared all deadlines
03/25/2019      AF            .30
                                    Drafted and filed Consents to Join for Nate Carter and Meagan Oliver
03/28/2019      AF            .70
                                    Telephone conference with process server regarding address of RA -
                                    research Defendants
04/08/2019      AF            .60
                                    Voice Mail Received from counsel for Defendant Lyle Zuckerman. Did
                                    background research on him and called him back and left VM.



                                                                                                             Page 1
                Case 1:19-cv-02527-SDA Document 63-3 Filed 08/28/20 Page 3 of 8

                                         Time Sheet
             Bediako, Damani and Miller, Kia vs. P & G Auditors and Consultants, LL


   Date         Attorney    Hrs
04/10/2019      AF           .40
                                   Telephone conference with Damani Bediako about status of case and
                                   his concerns regarding Defendants' financial viability.
04/10/2019      AF           .40
                                   Telephone conference with Michael Goettig to introduce ourselves and
                                   talk about background of the case.
04/11/2019      AF           .50
                                   Telephone conference with Kia Miller on status of case
04/12/2019      AF           .70
                                   Received draft of Stipulation and Tolling Agreement - reveiewed and
                                   edited same and sent back to OC
04/15/2019      AF           .50
                                   Receipt and Review of Order Granting Stipulated Tolling Agreement -
                                   calendared deadlines
04/16/2019      AF           .20
                                   Draft and file Consent to Join for Devika Ramnarine
04/16/2019      AF           .70
                                   Telephone conference with Michael Smith - did intake and gave him
                                   status on case
04/16/2019      AF           .40
                                   Telephone conference with potential opt-in Brian Baldacci.
04/16/2019      AF           .50
                                   Received email/VM from potential opt-in Michael Smith asking to join
                                   and submitted his intake to sign-up team.
04/17/2019      AF           .40
                                   Telephone conference with Kia Miller and opt-ins she is putting touch
                                   with us
04/18/2019      AF           .20
                                   Draft and file Consent to Join for Kia Miller
04/19/2019      AF           .20
                                   Draft and file Consent to Join for Danielle Lucas
04/22/2019      AF           .20
                                   Draft and file Consent to Join for Damani Bediako
04/25/2019      AF           .50
                                   Telephone conference with Brian Zittel re concerns about bankruptcy
                                   and other issues
04/26/2019      AF           .20
                                   Draft and file Consent to Join for Ludger Jean Charles
04/29/2019      AF           .20
                                   Draft and file Consent to Join for Robert Johnson
04/29/2019      AF           .80
                                   Received draft of new Stipulated Tolling Agreement - reveiwed and
                                   sent back to OC
04/29/2019      AF           .40
                                   Telephone conference with Ludger Jean Charles
05/01/2019      AF           .50
                                   Receipt and Review of Order granting Stipulated Tolling - calendared
                                   all dates
05/07/2019      AF           .50
                                   Telephone conference with Luis Onativia
                                                                                                           Page 2
                Case 1:19-cv-02527-SDA Document 63-3 Filed 08/28/20 Page 4 of 8

                                          Time Sheet
             Bediako, Damani and Miller, Kia vs. P & G Auditors and Consultants, LL


   Date         Attorney    Hrs
05/08/2019      AF          1.00
                                    Defendants proposed mediator Ralph Berger -research regarding same
05/14/2019      AF            .30
                                    Preparation of Motion for Pro Hac Vice Andrew Frisch
05/14/2019      AF            .50
                                    Preparation of Affidavit for Motion for Pro Hac Vice - C. Ryan Morgan
05/14/2019      AF            .50
                                    Preparation of Motion for Pro Hac Vice C. Ryan Morgan
05/16/2019      AF            .30
                                    Emailed Luis Onotivia Consent to Join and other sign up documents
05/22/2019      AF            .20
                                    Draft and file Consent to Join for Luis Onativia
05/23/2019      AF            .20
                                    Draft and file Consent to Join for Alexander Gil
05/23/2019      AF            .50
                                    Telephone conference with Carl Anderson on status of case and filling
                                    out forms
05/23/2019      AF            .40
                                    Telephone conference with Olivia Jones - she will fill out forms and
                                    send them in
05/29/2019      AF            .20
                                    Voice Mail left for Adetutu Oshineye returning her call and answer her
                                    questions
05/30/2019      AF            .70
                                    Telephone conference with Adetutu Oshineye - did an intakeand
                                    emailed forms to her
06/03/2019      AF            .20
                                    Draft and file Consent to Join for Adetutu Oshineye
06/04/2019      AF            .50
                                    Finalize and file Motion for Ryan Morgan to Appear Pro HacVice
06/04/2019      AF            .20
                                    Preparation of Letter to Supreme Court Requesting Certificate of Good
                                    Standing
06/12/2019      AF            .20
                                    Draft and file Consent to Join for Carl Anderson
06/12/2019      AF            .50
                                    Finalize and file Amended Motion for Ryan Morgan to Appear Pro
                                    HacVice
06/13/2019      AF            .20
                                    Receipt and Review of Order granting Pro Hac Vice to Ryan Morgan
06/14/2019      AF            .20
                                    Draft and file Consent to Join for Olivia Jones
06/14/2019      AF            .30
                                    Draft and file Notice of Change of Address for Andrew Frisch
06/14/2019      AF           1.50
                                    Telephone conference with oposing counsel and mediator
07/03/2019      AF            .10
                                    Voice Mail left for Laura Brau


                                                                                                             Page 3
                Case 1:19-cv-02527-SDA Document 63-3 Filed 08/28/20 Page 5 of 8

                                          Time Sheet
             Bediako, Damani and Miller, Kia vs. P & G Auditors and Consultants, LL


   Date         Attorney    Hrs
07/11/2019      AF           .10
                                    Voice Mail left for Laura Brau again
07/12/2019      AF            .60
                                    Telephone conference with Alexander Gil - gave him a case update and
                                    answered questions about upcoming mediation
07/12/2019      AF            .10
                                    Voice Mail left for Kwame Marfo
07/12/2019      AF           6.00
                                    Draft Plaintiffs' Confidential Mediation Statement
07/15/2019      AF           4.20
                                    Created Damages spreadsheet
07/16/2019      AF            .10
                                    Voice Mail left for Kwame Marfo again
07/17/2019      AF            .30
                                    Voice Mail left for Richard Burkos potantial opt-in
07/18/2019      AF           1.00
                                    Telephone conference with Damani Bediako and Kia Miller regarding
                                    upcoming mediation
07/18/2019      AF           2.50
                                    preparation for Mediation tomorrow
07/19/2019      AF            .20
                                    Draft and file Consent to Join for Stephanie Darigan
07/19/2019      AF           8.00
                                    Mediation in New York with Ralph Berger
07/20/2019      AF           4.00
                                    travel from mediation in New York
07/22/2019      AF            .20
                                    Draft and file Consent to Join for Kwame Marfo
07/26/2019      AF            .40
                                    Telephone conference with Luis Onativia regarding status of case
07/30/2019      AF            .70
                                    Receipt and Review of Order Scheduling Default Judgment Briefing
                                    and Show Cause Hearing - calendared all deadlines
07/30/2019      AF            .30
                                    Telephone conference with Alex Gil re mediation
08/05/2019      AF            .50
                                    Draft and file Notice of Filing Proof of Service
08/08/2019      AF            .60
                                    Receipt and Review of Revised Scheduling order - calendared dates
08/09/2019      AF            .40
                                    Receipt and Review of Notices of Appeareance for OCs Lyle
                                    Zuckerman and Michael Goettig
08/09/2019      AF            .20
                                    Receipt and Review of Rule 7.1 Corporate Disclosure Statement
08/09/2019      AF            .40
                                    Receipt and Review of Letter Motion to Adjourn Conference
08/12/2019      AF            .40
                                    Receipt and Review of Order granting Letter Motion to Adjourn
                                    Conference

                                                                                                           Page 4
                Case 1:19-cv-02527-SDA Document 63-3 Filed 08/28/20 Page 6 of 8

                                          Time Sheet
             Bediako, Damani and Miller, Kia vs. P & G Auditors and Consultants, LL


   Date         Attorney    Hrs
09/17/2019      AF           .10
                                    Voice Mail left for Alexander Gil to give update
10/24/2019      AF            .80
                                    File Joint Letter Motion for Extension of Time to File Preconference
                                    Materials
10/25/2019      AF            .30
                                    Receipt and Review of Order granting Joint Letter for Extension to File
                                    Pre-Conference Materials - calendar Initial Conference
10/25/2019      AF            .30
                                    Draft and file Letter Motion to Appear Telephonically
10/25/2019      AF            .30
                                    Telephone conference with opposing counsel re preliminary report and
                                    possible settlement.
10/28/2019      AF           1.50
                                    Receipt and Review of Defendants' Answer to Complaint - reseearch
                                    regarding same
10/28/2019      AF            .80
                                    Review R16/26 Report and transmittal letter and make edits.
10/29/2019      AF            .30
                                    Draft and file Notice of Withdrawal of Robert Johnson
10/30/2019      AF            .30
                                    Receipt and Review of Scheduling Order - calendared rescheduled
                                    conference
11/04/2019      AF            .30
                                    Draft and file Notice of Withdrawal of Consent to Join for Ledger Jean
                                    Charles
11/05/2019      AF            .20
                                    Telephone conference with opposing counsel re settlement.
11/06/2019      AF            .20
                                    Receipt and Review of Order changing conference to telephonic
11/07/2019      AF           1.00
                                    Initial PreTrial Conference via telephone with OC and judge
11/08/2019      AF           1.00
                                    Receipt and Review of Case Management Plan and Scheduling order -
                                    calendared all deadlines and reminders
11/11/2019      AF            .80
                                    Telephone conference with clients re settlement offer and case
                                    prospects.
11/12/2019      AF           1.00
                                    received email from Bediako with information on Defednat projects
                                    -reserached same
11/14/2019      AF           1.50
                                    Draft and file Rule 26 Disclosures
11/14/2019      AF           1.50
                                    Updated Damages spreadsheet
11/19/2019      AF            .10
                                    Email left for opposing counsel (OC) re settlement.
12/04/2019      AF            .20
                                    Telephone conference with opposing counsel re settlement.


                                                                                                              Page 5
                Case 1:19-cv-02527-SDA Document 63-3 Filed 08/28/20 Page 7 of 8

                                          Time Sheet
             Bediako, Damani and Miller, Kia vs. P & G Auditors and Consultants, LL


   Date         Attorney    Hrs
12/11/2019      AF          3.00
                                    Drafted Interrigatories, Request for Admissions and Request for
                                    Production for Bediako and Miller on all Defendants
12/13/2019      AF            .70
                                    Telephone conferences with opposing counsel re settlement and counter
                                    offers and Discovery
12/13/2019      AF           2.00
                                    finalized and served Interrogatories, Request for Admissions and
                                    Request for Production for Bediako and Miller on all Defendants -
                                    served same via email and mail
12/20/2019      AF           1.30
                                    Telephone conference with Bediako re settlement.
12/20/2019      AF           1.70
                                    Draft and file Letter Motion for Extension of Time to File Motion for
                                    Collective Action
12/21/2019      AF           1.50
                                    Telephone conference with clients re settlement.
12/26/2019      AF            .30
                                    Receipt and Review of Order granting Extension to File Motion for
                                    Collective Action - calendared new deadline
12/30/2019      AF            .20
                                    Telephone conference with OC re settlement.
12/31/2019      AF            .50
                                    Draft and file Notice of Settlement
01/02/2020      AF            .70
                                    Receipt and Review of Order regarding submitting settlement
                                    agreement
01/13/2020      AF            .30
                                    Telephone conference witj oposing counsel re settlement
01/15/2020      AF           1.60
                                    Draft settlement agreement and email to opposing counsel for their
                                    review/approval.
01/27/2020      AF            .50
                                    Telephone conference with opposing counsel re settlement docs.
02/04/2020      AF            .20
                                    Receipt and Review of Case Reassignment to Judge Liman
02/19/2020      AF            .40
                                    Telephone conference with opposing counsel re sending counter-draft
                                    SA, 1099 vs. W2 payments, and the possibility of a payment plan
03/02/2020      AF            .70
                                    Email with OC and then with clients re settlement payment terms.
03/10/2020      AF            .40
                                    Telephone conference with Nathaniel Carter
03/13/2020      AF           2.00
                                    Sent e-mails with updates to opt-ins: Nathaniel Carter, Carl Anderson,
                                    & Luis Onativia;
                                    The attorneys are still negotiating a final settlement.
03/18/2020      AF            .90
                                    updated Damages Allocation spreadsheet and sent to OC


                                                                                                             Page 6
                 Case 1:19-cv-02527-SDA Document 63-3 Filed 08/28/20 Page 8 of 8

                                              Time Sheet
              Bediako, Damani and Miller, Kia vs. P & G Auditors and Consultants, LL


   Date           Attorney       Hrs
03/25/2020        AF             1.50
                                        Telephone conference with Stephanies Derogan, Olivia Jones, Carl
                                        Anderson, Kwame Marfo, Luis Onativia - updates contact info for all
                                        and discussed settlement
03/25/2020        AF             1.30
                                        Review and edit the SA drafted by OC.
04/22/2020        AF              .70
                                        Telephone conference with opposing counsel to discuss my edits to the
                                        settlement agreement.
05/18/2020        AF             5.70
                                        Sent SAs to all clients to electronically sign via Adobe Sign.
05/19/2020        AF              .50
                                        Telephone conference with Luis Onativia re settlement amount he is
                                        receiving
05/19/2020        AF              .40
                                        Telephone conference with Olivia Jones
05/20/2020        AF             4.80
                                        Telephone conferences with clients re questions about the SA.
06/02/2020        AF              .20
                                        sent email to opossing counsel attached executed settlement agreement
                                        by all Plaintiffs
06/19/2020        AF              .10
                                        Email left for opposing counsel re status of the SA.
07/08/2020        AF              .20
                                        sent email to opossing counsel following up on executed SA by
                                        Defendants
07/22/2020        AF              .30
                                        Receipt and Review of Order asking parties to comply with order to file
                                        settlement agreement
07/27/2020        AF              .30
                                        sent email to opossing counsel asking for executed SA and gave
                                        deadline for same to them
08/19/2020        AF             2.00
                                        Edited revised draft of Letter Motion for Approval of Settlement and
                                        e-mailed to OC for filing.
08/19/2020        AF             1.10
                                        Filed Stipulation to magistrate form signed by all counsel, and filed
                                        fully executed letter motion for approval of settlement with fully
                                        signed/executed SA attached as Exhibit A.
08/21/2020        AF              .30
                                        Receipt and Review of Order requiring Plaintiffs to file letter explaining
                                        attorney fees
08/28/2020        AF             1.60
                                        Review file and draft Declaration responsive to Court's Order re fees.
         Total hours:   121.50




                                                                                                                     Page 7
